Exhibit 99.77C 2012 Participants Meeting The 2012 Annual Meeting of Participants was held in Washington, D.C., on Thursday, December 27, 2012. The following matters were put to a vote of the Participants at the meeting through the solicitation of proxies: John J. Sweeney was elected to chair the Board of Trustees by: votes for 2.427,224.069; votes against 0.000; votes abstaining 2,418.758; votes not cast 1,443,856.738. The following Trustees were not up for reelection and their terms of office continued after the meeting: Richard L. Trumka, Arlene Holt Baker. Jack Quinn, Kenneth E. Rigmaiden, and Tony Stanley. Ernst & Young LLP was ratified as the HIT's Independent Registered Public Accounting Firm by: votes for 2,426,182.843; votes against 0.000; votes abstaining 3,459.984; votes not cast 1.443,856.738. The table below details votes pertaining to Trustees who were elected at the meeting. Trustee Votes For Votes Against Votes Abstaining Vincent Alvarez 0 James Boland 0 Sean McGarvey 0 Liz Shuler 0 Stephen Frank 0 Richard Ravltch 0 Marlyn Spear
